Exhibit 99.1 OTCBB LHSI Completes Reverse Merger with Shaanxi Jaili Pharamceuticals Xi’an, Shaanxi, China,October 6, 2009 Lid Hair Studios International, Inc. (OTC Bulletin Board: LHSI) ("Lid Hair Studios" or the "Company"), today announced that on September 30, 2009, the Company completed its reverse merger with Shaanxi Jiali Pharmaceuticals Co., Ltd., a manufacturer and distributor of prescription and over-the-counter (“OTC”) pharmaceutical products in China. Shaanxi Jiali Pharmaceuticals Co., Ltd.’s headquarters are located in Xi’an, Shaanxi Province, China. The Company identifies, discovers, develops manufactures and distributes both prescription and over-the counter, including both conventional and Traditional Chinese Medicines (“TCMs”), pharmaceutical products for the treatment of some of the most common ailments and diseases, with pediatric medicine as its focus.Shaanxi Jiali Pharmaceuticals Co., Ltd.’smanufacturing facility is located in Baoji City, Shaanxi Province. The Company distributes its high value, branded medicines, both prescription and OTC, through exclusive territory agents who sell our products directly to local pharmacies who in turn sell them to their retail customers. Revenue was $7,142,775 for the six months ended June 30, 2009, an increase of 9% compared to Revenue of $6,584,523 for the six months ended June 30, 2008.Net Income was $1,585,799 or $0.19 per share for the six months ended June 30, 2009, an increase of 38% as compared to Net Income of $1,150,610 or $0.14 per share for the six months ended June 30, 2008. Shareholders’ Equity was $10,608,005 as at June 30, 2009.Total Assets were $13,569,343 as June 30, 2009. Concurrent with the closing of the merger, the Company appointed the following Officers and Directors: Jun Xia was appointed President, Chief Executive Officer and Chairman; Minggang Xiaowas appointed Chief Financial Officer and Director; and, Wanxiang Li, Nanjing Lin andXiaoying Zhang were appointed Independent Directors and members of the Audit, Compensation, Nominating and Corporate Governance Committees. "We are very pleased to announce the completion of our merger. The completion of this transaction enables us to broaden our investor base, create a liquid market for our stock, and financially support the accelerated growth of our business as we strive to become a leader in the pharmaceutical industry in China. Our next goal will be to seek a listing on a senior stock exchange in the United States. We are very positive about the growth potential of the pharmaceutical industry in China. Our immediate goal is to further penetrate the pediatric medicines market in China and develop new products leveraging our strong research and development centre and partnerships.” said Mr. Xia, CEO and Chairman of Lid Hair Studios International, Inc About Lid Hair Studios International, Inc. Lid Hair Studios International, Inc. has its headquarters in Xi’an, Shaanxi Province, China. The Company identifies, discovers, develops manufactures and distributes both prescription and over-the counter, including both conventional and Traditional Chinese Medicines (“TCMs”), pharmaceutical products for the treatment of some of the most common ailments and diseases, with pediatric medicine as its focus.Lid Hair Studios International, Inc.’s manufacturing facility located in Baoji City, Shaanxi Province. The Company distributes its high value, branded medicines, both prescription and OTC, through exclusive territory agents who sell our products directly to local pharmacies who in turn sell them to their retail customers. For the six months ended June 30, 2009, Revenue was $7,142,775 and Net Income was $1,585,799 or $0.19 per share. As at June 30, 2009, Shareholders’ Equity was $10,608,005 and Total Assets were $13,569,343. For more information go to: www.jialipharma.com For more information, please contact: Lid Hair Studios International, Inc. Mr. Jun Xia, Chief Executive Officer Mr. Minggang Xiao, Chief Financial Officer Ms. Vivian Juan Wei, Vice President, Corporate Affairs Shaanxi Jiali: 9th Floor, China Construction Bank Building, No. 29 Nanxin Street,
